* Rehearing granted July 27, 1938.
In this case we have a situation regarding the entry and signing of a judgment which is practically identical with that presented in the case of John Delahoussaye v. D. M. Glazer 
Company, Inc., et al., La.App., 182 So. 146, in which an opinion and decree were this day handed down dismissing the appeal as having been prematurely taken. Like that suit, the present one is also a suit for compensation in which the district judge after trial handed down written reasons for judgment which can not be said to constitute a judgment inasmuch as it condemns no one nor does it contain any decree whatever.
As in the case referred to there is no final judgment on which to base the appeal and in the absence of such judgment the court will on its own motion dismiss the same.
For these reasons and for the further reasons stated in the opinion in the case of Delahoussaye v. Glazer  Co. Inc., this day handed down, it is now ordered, adjudged and decreed that the appeal herein be dismissed as having been prematurely taken. Plaintiff to pay all costs of appeal. *Page 149